Citation Nr: 1614792	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating higher than 40 percent for degenerative joint disease of the thoracolumbar spine. 

2. Entitlement to an initial rating higher than 20 percent for peripheral neuropathy, right lower extremity. 

3. Entitlement to an initial rating higher than 20 percent for peripheral neuropathy, left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Army from April 1974 to April 1994. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington, which increased a previously-assigned 10 percent rating to 40 percent for degenerative disc disease of the thoracolumbar spine and issued an initial rating of 20 percent for peripheral neuropathy of the right extremity and 20 percent for peripheral neuropathy of the left extremity. 

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of that hearing is of record and associated with the claims folder. 

The Board remanded the claims for additional development in April 2011 and September 2014.   


FINDINGS OF FACT

1. The Veteran's thoracolumbar spine disability is not shown to be manifested by any unfavorable ankylosis; or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks requiring physician prescribed bed rest within the past 12 months.  

2. The Veteran's right lower extremity peripheral neuropathy results in only moderate impairment and not moderately severe impairment. 
3.  The Veteran's left lower extremity peripheral neuropathy results in only moderate impairment and not moderately severe impairment.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  

2. The criteria are not met for initial ratings higher than 20 percent for right lower extremity peripheral neuropathy. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.1241, Diagnostic Code 8520 (2015).  

3.  The criteria are not met for initial ratings higher than 20 percent for left lower extremity peripheral neuropathy. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.1241, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. Additionally, this claim was remanded in September 2014 to obtain any additional private treatment records as well as employment records that could demonstrate a worsening of the Veteran's conditions.  The Veteran did not respond to VA's October 2014 request, and no additional private records were obtained or submitted relevant to the appeal period. 

In a written brief submitted in December 2015, the Veteran's representative contends that the most recent VA examination in October 2014 is stale because it is over a year old, and that the case should be remanded to obtain a new examination.  However, the Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83   (2007); VAOPGCPREC 11-95 (1995). There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  Here, the Veteran has not asserted that his condition has changed since the last VA examination in October 2014, and there is no other indication in the records that his disability has worsened.  As such, the Board finds it unnecessary to remand for a new VA examination.

Finally, the Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A. Lumbar Spine

The Veteran's lumbar spine disability is currently assigned a 40 percent rating under DC 5243.  Under this code, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Upon review of the evidence, the Board finds that a rating in excess of 40 percent is not warranted.  As noted above, for a 50 percent rating to be assigned there must be evidence of unfavorable ankylosis of the thoracolumbar spine.  Such is simply not shown in this case.  The June 2007 VA examination noted that there was ankylosis of the lumbar spine, however the ankylosis position was reported as "favorable."  The May 2011 and October 2014 VA examinations likewise did not show any evidence of unfavorable ankylosis of the Veteran's lumbar spine.  In fact, the October 2014 VA examiner specifically stated "no" when asked whether there was any ankylosis of the Veteran's spine.  As there is no instance where unfavorable ankylosis is shown a rating higher than 40 percent is not warranted.  

B. Lower Extremity Neuropathy

The Veteran's left lower extremity and right lower extremity neuropathy are each rated under DC 8520 at 20 percent. 

DC 8520 provides ratings for paralysis, neuritis and neuralgia of the sciatic nerve, respectively. Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve. A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. Id. 

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Ratings Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6 (2015).

In this case, motor weakness was noted in both lower extremities at the June 2007 examination and there was diminished ankle jerk (1+) in the right lower extremity. At the May 2011 examination, weakness (4.5/5) was noted in the left hamstring, along with diminished vibration and light touch in the left great toe. There were no abnormal findings or weaknesses in the right extremity at this time. At the October 2014 examination, there was decreased sensation to light touch in both feet and toes but strength and reflexes were normal. There were also signs and symptoms of mild intermittent pain, paresthesias and numbness bilaterally. Involvement of the sciatic nerve and severity of the radiculopathy was diagnosed as mild. 

Based on the three examinations, the severity of the symptoms does not rise above a "moderate" level. There is some impairment bilaterally but none of the tested areas show more than a minor impairment. While reflexes and sensation were diminished, neither was fully absent. Similarly, strength was never noted to be less than 4/5 in any of the examination findings. The October 2014 Examiner assessed the Veteran's neuropathy as mild, which further supports the conclusion that a higher rating than 20 percent is not warranted for either lower extremity. Additionally, the Veteran's VA treatment records do not show any symptoms . In June 2011, the Veteran was noted to have mild decreased sensation in his left foot and was 5/5 in all areas of strength for his bilateral lower extremities. Moreover, there were no indications of changes in bowel or bladder habits. There was also no electrodiagnostic evidence of lumbrosacral motor radiculopathy. Finally, there is no evidence of incapacitating episodes in the Veteran's treatment records. 

C. Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. Moreover, the rating criteria adequately address the Veteran's symptoms of both favorable anklyosis and moderate neuropathic symptoms in his bilateral extremities.   

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's back condition and neuropathy of his bilateral lower extremities does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition. The Veteran also has never been prescribed bed rest. As to employment, the Veteran indicates he is still able to attend work and provides no supporting evidence of statements of excessive absences. Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.
 




ORDER

A rating higher than 40 percent is not warranted for the degenerative disc disease of the thoracolumbar spine. 

An initial rating higher than 20 percent for the right lower extremity neuropathy is not warranted. 

An initial rating higher than 20 percent for the left lower extremity neuropathy is not warranted. 


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


